DETAILED ACTION
	This Office Action, based on application 15/697,521 filed 7 September 2017, is filed in response to applicant’s amendment and remarks filed 24 February 2022 and 31 March 2022.  Claims 1-20 are currently pending and have been fully considered below.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s remarks, submitted 24 February 2022 in response to the Office Action mailed 27 September 2021, have been fully considered below.
Claim Rejections under 35 U.S.C. § 112
The Office withdraws the previously issued rejections in view of applicant’s amendment and remarks.
Claim Rejections under 35 U.S.C. § 103
	The applicant traverses the prior art rejection alleging cited prior art fails to disclose “for each RAID shard of a plurality of RAID shards of a RAID stripe being written to a plurality of source solid state drives in a RAID array that comprises a first type of persistent storage and a second type of persistent storage, writing the RAID shard to an instance of the first type of persistent storage and mirroring the RAID shard among the plurality of solid state drives in a staggered manner, wherein at least one solid state drive, of a first subset of solid state drives that stores a first set of mirrored RAID shards, does not overlap with at least one other solid state drive, of a second subset of solid state drives that stores a second set of mirrored RAID shards” as now recited or similarly recited in the amended independent claims.  The applicant traverses the rejection primarily in view of the teachings of WILKES.  While a prior art rejection was not previously issued in the Office Action mailed 27 September 2021 due to new matter and indefiniteness issues, the Office proposed an amendment capturing key features that would place the application in condition for allowance. However, in view of the substantive amendment to the independent claims that does not include each of the key features, the Office presents new grounds of rejection to the claims primarily in view of the teachings of SEO and BREWER.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 February 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Objections
The following claims are objected to due to informalities:
Claim 1, Line 3: “a plurality of source solid state drives” should be amended to recite “a plurality of 
Claim 1, Line 11: “detecting that the RAID shard of the RAID stripe” should be amended to recite “detecting that the RAID shard 
Claim 1, Line 13: “copying the RAID shard of the plurality of RAID shards” should be amended to recite “copying the RAID shard 
Claim 2: “the first persistent storage type” should be “the first type of persistent storage”.
Claim 11, Line 6: Suggested amendment - “a plurality of 
Claim 11, Line 14: Suggested amendment - “detecting that the RAID shard 
Claim 11, Line 16: Suggested amendment – “copying the RAID shard 
Claim 12: “the first persistent storage type” should be “the first type of persistent storage”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Due to the way exemplary Claim 1 is presented, there is lack of clear antecedent basis of the term “the RAID shard” on Lines 11 and 13.  While Claim 1 recites “for each RAID shard of a plurality of RAID shards of a RAID stripe … writing the RAID shard …”, Claim 1 does not clarify whether or not the ‘detecting …’ and ‘copying …’ actions are to be performed “for each RAID shard …”.  Stated another way, Claim 1 is presented for performing the “writing the RAID shard …” action for each of the plurality of RAID shards; however, Claim 1’s the “detecting that the RAID shard …” and “copying the RAID shard …” actions may be interpreted as being performed merely once for a single shard.  This issue is evident given the language of dependent Claim 3 reciting “wherein copying the RAID shard … comprises generating the RAID-6 stripe …”.  If the copying action is performed for each RAID shard of a RAID stripe, it would not make sense to generate a RAID-6 stripe each time a RAID shard of the plurality of RAID shards is copied.  Clarification for the record is required as to whether the ‘detecting …’ and ‘copying …’ actions are to be performed for every RAID shard of a RAID stripe, or merely one particular RAID shard.
The Office recommends (and interprets for prior art purposes) reconstructing Claim 1 as follows:
A method comprising:
for each RAID shard of a plurality of RAID shards of a RAID stripe being written to a plurality of source solid state drives in a RAID array that comprises a first type of persistent storage and a second type of persistent storage: 
writing the RAID shard to an instance of the first type of persistent storage and mirroring the RAID shard among the plurality of solid state drives in a staggered manner, 
detecting that the RAID shard has been successfully written to the first type of persistent storage, and 
copying the RAID shard from the first type of persistent storage to the second type of persistent storage; 
wherein at least one solid state drive, of a first subset of solid state drives that stores a first set of mirrored RAID shards, does not overlap with at least one other solid state drive, of a second subset of solid state drives that stores a second set of mirrored RAID shards; and
wherein a particular RAID shard of the plurality of RAID shards is copied from a solid state drive that is distinct from solid state drives where other RAID shards of the RAID stripe are copied from.

Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Exemplary Claim 7 further limits parent Claim 1 by reciting “wherein a quantity of the first subset of the solid state drives differs from a quantity of solid state drives corresponding to the second type of persistent storage that the respective shard is copied to”.  There is lack of antecedent basis of the term “the respective shard”, and thus no way to determine what constitutes “a quantity of solid state drives corresponding to the second type of persistent storage”.  Parent Claim 1 defines “a first subset of solid state drives” as a set of drives that “stores a first set of mirrored RAID shards”.  While a set of drives may store a set of mirrored RAID shards, the claims do not determine which of the set of mirrored RAID shards constitutes as “the respective shard”.  For prior art purposes, the Office interprets the limitation to recite that a particular shard (and copies thereof) are stored on a number of first type and second type storages, and the number of storages of the first type and the second type are different.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Claims 1-7 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over SEO (US PGPub 2017/0262202) and BREWER et al (US PGPub 2006/0087940).

With respect to Claims 1 and 11, SEO discloses a method/apparatus comprising: 
for each RAID shard of a plurality of RAID shards of a RAID stripe being written (Abstract – first and second data segments are written to SSDs in response to a host write request; ¶[0083] – data stored in SSDs may form a predetermined data group e.g. RAID stripe; the RAID stripe may include a plurality of segments) to a plurality of source storage devices in a RAID array (Fig 3, memory cluster 400 comprises SSDs 410, 420 … 450; ¶[0024] – SSDs may implement RAID duplication, thus the memory cluster is analogous to a ‘RAID array’) that comprises a first type of persistent storage (Fig 3, SSD 410 comprises NVRAM 412) and a second type of persistent storage (Fig 3, SSD 410 comprises NAND Flash 415), writing the RAID shard to an instance of the first type of persistent storage and mirroring the RAID shard among the plurality of solid state drives (Fig 6, Segment ‘Star’ is written to first-type memory 412 and mirrored to first-type memory 442; ¶[0076]), wherein at least one solid state drive, of a first subset of solid state drives that stores a first set of mirrored RAID shards, does not overlap with at least one other solid state drive, of a second subset of solid state drives that stores a second set of mirrored RAID shards (Fig 6 illustrates first-type memories 412, 422, 432, and 442 all store a different combination of Segments ‘Star’, ‘Triangle’, and ‘Circle’, thus, the memories do not ‘overlap’ each other); 
detecting that the RAID shard of the RAID stripe has been successfully written to the first type of persistent storage (Fig 10, RESP1 is sent {thus the write is ‘detected’} to the host subsequent to writing data to the first type of memory in SSDs; ¶[0112]); and 
copying the RAID shard of the plurality of RAID shards from the first type of persistent storage to the second type of persistent storage (¶[0080] – the first data segment may be flushed {analogous to ‘copy’} from the first type memory 412 to second type memory 415), wherein the RAID shard is copied from a solid state drive distinct from solid state drives where other RAID shards of the RAID stripe are copied from (Fig 6 illustrates Segment ‘Star’ is flushed from first-type memory 412 while other Segments ‘Triangle’ and ‘Circle’ are flushed from different first-type memories 422, 432).
SEO may not explicitly disclose mirroring the RAID shard … in a staggered manner.
However, BREWER discloses mirroring the RAID shard … in a staggered manner (¶[0043] – a first copy of a given stripe {analogous to ‘shard’ since both are a quantity of data} may be written to a disk array {analogous to ‘storage device’}, then a second copy of the given stripe may be written to another disk array such that the host staggers the second copy from the first copy so that copies of any given stripe does not reside on the same disk array).
SEO and BREWER are analogous art because they are from the same field of endeavor of RAID storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of SEO and BREWER before him or her, to modify the storage of segments in first-type memory of SEO to include mirroring the segments in a staggered manner as taught by BREWER.  A motivation for doing so would have been to support fault tolerance such that in the event a disk fails, the data may be accessed from another disk (¶[0041]) reducing the number of first-type memories required to support the fault tolerance (e.g. BREWER does not require an additional memory to store a copy of each segment).  Therefore, it would have been obvious to combine SEO and BREWER to obtain the invention as specified in the instant claims.

	With respect to Claims 2 and 12, the combination of SEO and BREWER disclose the method/apparatus of each respective parent claim.  
SEO further discloses wherein the RAID stripe is stored in the first persistent storage type in the plurality of solid state drives as a RAID-1 stripe (¶[0024] – first-type memory may be configured for RAID 1 duplication).

	With respect to Claims 3 and 13, the combination of SEO and BREWER disclose the method/apparatus of each respective parent claim.  
SEO further discloses generating, from the plurality of RAID shards of the RAID-1 stripe (¶[0024] – first type memory for primary duplication may be RAID 1 duplication), parity data (¶[0088] – parity data may be generated based on duplicated data in first-type memory and stored in second-type memory) for a RAID-6 stripe (¶[0024] – second type memory for secondary duplication may be RAID 6 duplication); wherein copying the RAID shard to the second type of persistent storage comprises generating the RAID-6 stripe in the second type of persistent storage on at least one solid state drive of the plurality of solid state drives (¶[0088] – parity data may be generated based on duplicated data in first-type memory and stored in second-type memory).

With respect to Claims 4 and 14, the combination of SEO and BREWER disclose the method/apparatus of each respective parent claim.
SEO further discloses wherein the first type of persistent storage is non-volatile random access memory (¶[0024] – first-type memory may be NVRAM), and wherein writing data to the RAID array comprises using a write protocol corresponding to the non-volatile random access memory (¶[0039, 0042] – interface devices may change the format {analogous to ‘write protocol’} of a command and/or data to be transmitted to the storage device). 

	With respect to Claims 5 and 15, the combination of SEO and BREWER disclose the method/apparatus of each respective parent claim.   
SEO further discloses wherein the second type of persistent storage is flash memory (¶[0024] – second-type memory may be NAND), and wherein copying the RAID shard comprises using a write protocol corresponding to the flash memory (¶[0039, 0042] – interface devices may change the format {analogous to ‘write protocol’} of a command and/or data to be transmitted to the storage device).

	With respect to Claims 6 and 16, the combination of SEO and BREWER disclose the method/apparatus of each respective parent claim.  
	SEO further discloses selecting the first subset of the plurality of solid state drives such that mirrored versions of a given RAID shard are stored in solid state drives that do not completely overlap with solid state drives storing mirrored versions of another RAID shard of the RAID stripe (Fig 6 illustrates first-type memories 412, 422, 432, and 442 all store a different combination of Segments ‘Star’, ‘Triangle’, and ‘Circle’, thus, the memories do not ‘overlap’ each other).

	With respect to Claims 7 and 17, the combination of SEO and BREWER disclose the method/apparatus of each respective parent claim.  
SEO further discloses wherein a quantity of the first subset of solid state drives differs from a quantity of solid state drives corresponding to the second type of persistent storage that the respective shard is copied to (Fig 6 illustrates Segment ‘Star’ is stored in first type storage 412 and 422 while only stored in second type storage 415, thus the ‘quantity’ of drives differs).

	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over SEO in view of BREWER and HUNG et al (US PGPub 2011/0157951).

	With respect to Claims 8 and 18, the combination of SEO and BREWER disclose the method/apparatus of each respective parent claim. 
SEO and BREWER may not explicitly disclose responsive to determining that all of the RAID shards have been successfully written, writing a status indication to a nonvolatile register.
	However, HUNG discloses responsive to determining that all of the RAID shards have been successfully written, writing a status indication to a nonvolatile register (¶[0033] - “the scan ID memory 96 and the access ID memory 97 can be implemented using other nonvolatile memory cells on the die.  For example, nonvolatile memory registers can be coupled to the controller 89 and used specifically for these purposes”).
SEO, BREWER, and HUNG are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of SEO, BREWER, and HUNG before him or her, to modify the RAID system of the combination of SEO and BREWER to include non-volatile memory registers as taught by HUNG.  A motivation for doing so would have been to provide a mechanism to determine an error condition for a user to address.  Therefore, it would have been obvious to combine SEO, BREWER, and HUNG to obtain the invention as specified in the instant claims.

	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over SEO in view of BREWER and MOORE et al (US PGPub 2015/0242139).

	With respect to Claim 9, the combination of SEO and BREWER disclose the method/apparatus of each respective parent claim.  
SEO and BREWER may not explicitly disclose responsive to determining that all of the RAID shards have been successfully written, writing a status indication to a metadata header for a different RAID stripe in the second type of persistent storage.
	However, MOORE discloses responsive to determining that all of the RAID shards have been successfully written, writing a status indication to a metadata header for a different RAID stripe in the second type of persistent storage (¶ [0038] - "As each of the blocks are written to the RAID array, the block metadata data structure 330 is updated to associate the starting or base logical address and/or the row and column of the starting segment with the corresponding block identifier”).
SEO, BREWER, and MOORE are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of SEO, BREWER, and MOORE before him or her, to modify the RAID system of the combination of SEO and BREWER to include status indicators as taught by MOORE.  A motivation for doing so would have been to enable determination of success or failure of a write of a particular shard (¶[0038]).  Therefore, it would have been obvious to combine SEO, BREWER, and MOORE to obtain the invention as specified in the instant claims.

	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SEO in view of BREWER, HUNG, and MOORE.

	With respect to Claim 10, the combination of SEO, BREWER, and HUNG disclose the method/apparatus of each respective parent claim.
	SEO, BREWER, and HUNG may not explicitly disclose wherein the status indication comprises an identifier for the RAID shard.
	However, MOORE discloses wherein the status indication comprises an identifier for the RAID shard (¶[0038] - "As each of the blocks are written to the RAID array, the block metadata data structure 330 is updated to associate the starting or base logical address and/or the row and column of the starting segment with the corresponding block identifier").
SEO, BREWER, HUNG, and MOORE are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of SEO, BREWER, HUNG, and MOORE before him or her, to modify the RAID system of the combination of SEO, BREWER, and HUNG to include status indicators as taught by MOORE.  A motivation for doing so would have been to enable determination of success or failure of a write of a particular shard (¶[0038]).  Therefore, it would have been obvious to combine SEO, BREWER, HUNG, and MOORE to obtain the invention as specified in the instant claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure similar storage of data in a ‘staggered manner’.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137